Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not provide concise statement of the technical disclosure.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 (combined with claim 6) and 12 (combined with claim 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (combined with claims 2 and 3) and 9 (combined with claims 10 and 11) of U.S. Patent No. 10,269,212. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims recite the features of device comprising a network interface, and storage to store information regarding a game, which includes a wager, outcome, and payout. The stored information also includes a list of mobile devices registered to receive alert and gaming preferences. The alert includes summary of information regarding game schedule and listing of possible outcomes. The user location is used to determined whether to permit or prevent wager based on the locations jurisdiction. The instant claims differ from the patent in that it is broader because does not recite the steps of identifying gaming patterns. One would be motivated to broaden the claims in order to seek broader patent protection. 
Claims 2 (combined with claim 6) and 12 (combined with claim 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,665,055. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite receiving a stream of data associated with sporting events, determining whether the device is currently located in a jurisdiction where gambling is permitted, and determining that the device is currently located in a jurisdiction where gambling is permitted, render a graphical user interface on the screen, the graphical user interface showing at least one of the sporting events, possible outcomes of each displayed sporting event, payouts for wagers on each displayed sporting event outcome. The instant claims differ from the patent in that it further recites storing information regarding a wager, possible outcome and payout, as well as generating an alert which includes summary of game including schedule and potential outcomes. At the time the invention was made, one of ordinary skill in the art would have been motivated to store information regarding wager, outcome and payout in order to allow users to choose whether this is something they would be interested in.
 Claims 2 (combined with claim 6) and 12 (combined with claim 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,195,373. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite receiving a stream of data associated with sporting events, determining whether the device is currently located in a jurisdiction where gambling is permitted, and determining that the device is currently located in a jurisdiction where gambling is permitted, render a graphical user interface on the screen, the graphical user interface showing at least one of the sporting events, possible outcomes of each displayed sporting event, payouts for wagers on each displayed sporting event outcome. The instant claims differ from the patent in that it further recites storing information regarding a wager, possible outcome and payout, as well as generating an alert which includes summary of game including schedule and potential outcomes. At the time the invention was made, one of ordinary skill in the art would have been motivated to store information regarding wager, outcome and payout in order to allow users to choose whether this is something they would be interested in.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amaitis et al. (US 2007/0060355, hereinafter referred to as “Amaitis”).

Regarding claim 2, Amaitis teaches a device (figure 2, mobile device 24) comprising: 
a network interface (although not explicitly recited, mobile device must have a network interface in order for it to communicate); 
at least one processor of at least one computer in electronic communication with at least one other computer over an electronic communication network ([0004] the system includes at least one processor); and 
at least one data storage device storing information regarding a plurality of games ([0004] at least one data storage device electronically coupled to the processor; figure 3: 36; figure 9:920), wherein a game includes a wager ([0002] events may be wagered), an event with a plurality of possible outcomes ([0089] outcome), and a payout associated with each outcome ([0089] outcome amount), and wherein the stored information includes, for each game, a list of mobile devices registered to receive alerts associated with the respective game (this feature is inherent since each mobile device is registered to receive alert), the at least one data storage device having instructions stored thereon to, when executed by the at least one processor, cause the at least one processor to: receive, via the network interface, a data associated with sporting events ([0023] Events can include, for example, sporting events, such as horse or auto racing, and athletic competitions such as football, basketball, baseball, golf, etc.); 
receive, via the network interface, a request for a specific gaming preference from at least one mobile device ([0024] user preferences (or any other information maintained about the user (e.g., in a user profile)); 
identify matches between the information stored in the at least one data storage device and the specific gaming preference (figure 10: 1018; [0056] user’s profile is queried to determine whether the user’s profile matches a piece of information); and 
for each match identified of a respective at least one game of the plurality of games, generate at least one alert for the at least one mobile device, wherein the at least one alert includes a respective at least one summary of information regarding the respective at least one game including (1) when a game event of the respective at least one game is scheduled to occur ([0005] the alert includes at least portions of the alert information, i.e. activity schedule) and (2) a listing of potential outcomes for each of the respective at least one game ([0130] an outcome in one transaction can trigger the presentation to the user of options for a second transaction).
It is noted that Amaitis does not explicitly disclose “stream” of data associated with sports events. Paragraph 0023 clearly discloses that participants may engage in gaming activity such as sport events from remote and/or mobile locations. Streaming data to the mobile so that user can watch or participate is an obvious feature. At the time the invention was made, one of ordinary skill in the art would have been motivated to stream data in order to provide user continuous flow of data, thus enhancing user experience. 

Regarding claim 3, Amaitis teaches the device of claim 2, wherein the at least one processor is further configured to: transmit the at least one alert to the at least one mobile device upon completion of generating the at least one alert ([0041] alert is generated and forwarded to user).
Regarding claim 4, Amaitis teaches the device of claim 2, wherein the at least one summary of information regarding the respective at least one game further includes (3) payouts associated with each potential outcome in the listing of potential outcomes ([0089] outcome (i.e., whether the user won or lost) and the gaming server software would also determine an amount won or lost based on the amount wagered and any applicable odds).

Regarding claim 5, Amaitis teaches the device of claim 2, further comprising a location detector (abstract - a user location determination).

Regarding claim 6, Amaitis teaches the device of claim 5, wherein the at least one processor is further configured to: determine, via the location detector, a current location of the at least one mobile device (abstract -  The system may include a user location determination feature to prevent users from conducting transactions from unauthorized areas.); in response to determining that the at least one mobile device is currently located in a jurisdiction where gambling is permitted, render a graphical user interface on a screen of the at least one mobile device that permits entry of a wager on an outcome of a sporting event; and in response to determining that the at least one mobile device is currently located in a jurisdiction where gambling is not permitted, prevent display of the graphical user interface on the screen ([0023] the system may enable players to be mobile during participation in the gaming activities. Preferably, the system has a location verification or determination feature, which is operable to permit or disallow gaming from the remote location depending upon whether or not the location meets one or more criteria. The criterion may be, for example, whether the location is within a pre-defined area in which gaming is permitted by law.).

Regarding claim 7, Amaitis teaches the device of claim 2, wherein the at least one processor is further configured to: receive a second request from the at least one mobile device that the at least one alert be forwarded to another mobile device; and responsive to the second request, transmit the at least one alert to the another mobile device ([0038] alerts can be configured to be forwarded to a second user (such as the first user’s buddy) depending on the first user’s location).

Regarding claim 8, Amaitis teaches the device of claim 2, further comprising a memory, wherein the at least one processor is further configured to store sporting event preferences in the memory ([0023] storing events such as sports).

Regarding claim 9, Amaitis teaches the device of claim 8, wherein the at least one processor is further configured to filter the stream of data based on the sporting event preferences in order to display at least one of the sporting events ([0009] alerts are generated, configured, presented, distributed based on user preferences).

Regarding claim 10, Amaitis teaches the device of claim 2, wherein the at least one processor is further configured to detect a selection of a given response prompt and to detect entry of a wager on a displayed sporting event ([0095] Gaming data, such as a wager placed by the user, is transmitted from gaming communication device 701 to a base station 702 (or a transmitter in the case of a private wireless network such as a WiFi or WiMax network)).

Regarding claim 11, Amaitis teaches the device of claim 2, wherein the at least one processor is further configured to store the at least one alert (abstract – generating an alert); and transmit the at least one alert to the at least one mobile device at one or more configured times that are prior to when the game event is scheduled to occur ([0005] alert information comprises information associated with the scheduling of an event.).

Claims 12-20 are similar to claims 2-4 and 6-11, respectively, but in method form. They are rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Hardy et al., US 2008/0145323 – incentivized players are presented with games with possible outcomes. 
2. Akram et al., US 2004/0259626 – wireless gaming that verifies user’s jurisdiction .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442